DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 
Response to Amendment
The amendment filed on 10/7/2021 has been entered. Claim 1 is currently amended.  Claims 1-4 are pending with claims 3-4 withdrawn from consideration.  Claims 1-2 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4-6, filed on 10/7/2021, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art Fujimura does not disclose, teach or suggest a steel pipe having a homogenous martensitic structure.
However, applicant did not define the term of “homogenous”; and applicant did not disclose that the claimed steel pipe is “homogenous” in previous specification.  Applicant pointed out application sections 9-12, 22, and 33 for this limitation.  However, the examiner cannot find any teaching related to “homogenous” martensitic structure in these sections.  Therefore, this limitation is considered as a new matter.  Also, as stated in the 112(b) rejection, the term renders the claim indefinite because the full metes and bounds of claim 1 cannot be determined.  Since there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.

Applicant made argument that prior art Kimura’s Cr content of 14.0-18.0% is different from the amended Cr content of 11.8-13.5% in current invention. 
However, Kimura’s lower limit of 14.0% of Cr is considered merely close to the claimed upper limit of 13.5%.  Applicant teaches that 11.8-14.5% of Cr is needed for the purpose of corrosion resistance [0022 spec.].  Kimura also teaches that 14.0-18.0% of Cr is needed for the purpose of corrosion resistance [0048].  Applicant did not show any criticality of the amended range of 11.8-13.5% of Cr.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Applicant made argument that Kimura does not teach the claimed limitation of sulfide stress corrosion (SSC) resistance.  However, this limitation is prima facie obvious as explained below.
Applicant discloses that the SSC resistance is achieved “when a composition containing C, Mn, Cr, Cu, Ni, Mo, W, Nb, N, and Ti in adjusted amounts that satisfy appropriate relations and ranges is subjected to appropriate quenching and tempering treatments” [0010 spec.].  “Comparative Examples outside the range of the present invention did not show excellent SSC resistance, though the desired levels of high strength were obtained” [0042 spec.].  One of ordinary skill would understand that the claimed SSC resistance is obtained by satisfying the claimed chemical composition, the claimed relation of Formulae (1), (2), (3), and (4), and the quenching and tempering method in manufacturing process.  Specifically, applicant teaches the process as “subjecting the steel pipe to quenching in which the steel pipe is heated to a temperature equal to or greater than the Ac3 transformation point, and air cooled to a cooling stop temperature of 100°C or less at a cooling rate of 0.1 °C/s or more; and tempering the steel pipe at a temperature equal to or less than the Ac1 transformation point [0011 spec.].
Kimura teaches a chemical composition that overlaps the claimed ranges and overlaps the claimed Formulae (1), (2), (3), and (4), as stated in the 103 rejection.  Kimura also teaches a manufacturing method comprising “quenching the steel pipe by heating the steel pipe to a temperature of the Ac3 transformation point thereof or more and subsequently cooling to room temperature at air-cooling speed or more; and then tempering the steel pipe at a temperature of the Ac1 transformation point thereof or less” [0020].  Thus, the method is substantially identical to the present invention.
Since Kimura teaches identical or substantially identical composition, relationship, and manufacturing method, the claimed SSC resistance is either expected to be present or would have been naturally flowed from Kimura’s teaching.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a steel seamless pipe having “a homogenous martensitic structure”.  This limitation is not disclosed in previous application.  The specification does not define the term “homogenous”, and does not teach that the pipe has a homogenous martensitic structure.
Claim 2 is rejected likewise as depending on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “homogenous martensitic structure” in claim 1 is a relative term which renders the claim indefinite. The term “homogenous martensitic structure” is not defined by the claim or the specification, and is subject to more than one reasonable interpretation.  For example, the term can be interpreted as having the same martensitic structure throughout sections of the pipe, or having the same martensitic structure at different thickness from the surface to internal part.  Because the meaning of this term is unclear, the full metes and bounds of claim 1 cannot be determined and the claim is indefinite.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP 2173.06 II.
Claim 2 is rejected likewise as depending on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762